DETAILED ACTION
Response to Amendment
	This Office action is in response to the amendment filed on 6/14/2022, wherein claims 2, 4 and 10 are cancelled and new claims 11-16 have been added. Claims 1, 3, 5-9 and 11-16 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The description in the specification requires the claimed compound to have at least one cyano group (see the last paragraph), but the chemical structures in claim 1 indicate otherwise. Specifically, since the cyano group is a substituent on the ring with the subscript m and since m can be zero, it follows that the claimed compound can be absent of a cyano group when m = 0. Consequently, it is unclear if the cyano group as shown must necessarily be present and, if so, how it can be when m is zero. Further, claim 1 fails to describe the terminal group of L3, L4 and L5 when m = 0.  Additionally, chemical formula 9 has (4Ar)d and 1L which are not defined. They should be corrected to (Ar4)d and L1, respectively. Claim 1 also recites “p is 0” but p is non-existent in the claim. The other claims depend from claim 1 but fail to remedy the deficiencies and they are therefore indefinite as well. In the following, it is assumed that the compound of claim 1 has L3, L4 and L5 terminated with the cyano group when m = 0.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5-9 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/171376 A1 to Jung et al.
Jung et al., as explained in the last Office action, discloses  an OLED comprising an anode and a cathode sandwiching a plurality of organic layers, including a light-emitting layer, wherein at least one of the organic layers comprises the following compound

    PNG
    media_image1.png
    235
    360
    media_image1.png
    Greyscale
,
which is exemplified by such species as

    PNG
    media_image2.png
    161
    211
    media_image2.png
    Greyscale
.
This compound differs from the claimed compound (formula 4 or 6) only in the position of the 4-cyanophenyl group and the diphenyltriazine group. Nevertheless, since said position can be changed as indicated by the generic formula, it would have been obvious to a person having ordinary skill in the art at the time the instant invention was filed to made and used the following compounds without expecting any difficulty or

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

negative consequences. The claimed compounds of formulae 4 and 6 are therefore obvious variants of the prior art compound. The compound is used in the light-emitting layer, the hole-transport layer, the hole-injection layer, the electron-transport layer or the electron-injection layer of the OLED (see page 12 of the translation). Claims 1, 3, 6-9 and 11-12 are therefore unpatentable. Claim 5 is unpatentable for the same reason (e.g., applied to cpd 1). So are claims 13-16.
Response to Arguments
Applicant's arguments filed 6/14/2022 have been fully considered. Those directed to the claim rejections under 35 U.S.C. 112(a) and 102(a)(1) are moot in view of the withdrawal of those rejections as necessitated by the claim amendment. However, the claim amendment fails to clarify the subject matter being claimed, and the pending claims are obvious over the teachings by Jung et al. as explained above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VU A NGUYEN/Primary Examiner, Art Unit 1762